DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in combination with amendment to claims, see Remarks and Claims, filed 04/25/2022 have been fully considered:
Rejection of claims 1, 3-17 under 35 U.S.C. §101 has been withdrawn. 
Objection to claim 9 is withdrawn. 
Rejection of claim 9 under 35 35 U.S.C. §112 has been withdrawn. 
Rejection of claims 1, 3, 5-10, and 12-16 under 35 U.S.C. §102 is maintained for the reasons cited below.-5-
Claims 2, 11, 18-20 are cancelled.
The Applicant argues that Rapoport’s controller controls the transparency based solely on the signal from the sensor and there is no discussion of making the enclosure fully transparent based on an alarm condition occurring, as in amended claim 1 (with subject matter of original claim 11). This argument is fully considered but is not convincing. 
The claim recites that the controller operates to make the enclosure transparent to visible light upon receiving an alarm condition. As currently recited, the claim does not provide any guidance or limitation regarding what the alarm condition is and how it is being determined. The claim only requires the device to receive “an alarm condition”. The Applicant admits that Rapoport’s sensor senses light/temperature levels. Under the broadest reasonable interpretation, the Examiner understands that the sensor sensing light or temperature, would include sensing and determining the current condition, and a higher/lower temperature, or a higher/lower light in the enclosure would constitute the “alarm condition”. 
The Applicant argument regarding “making the enclosure fully transparent” is irrelevant since this language does not appear in any of the claims as currently pending. Claim 1 recites “a controller operable to selectively control the transparency of the enclosure…”, but does not disclose that the enclosure is “fully transparent”. Furthermore, the Applicant admits that Rapoport discloses an incubator with a canopy in which a portion or all of the canopy includes smart incubator glass (SIG) that can at least partially reduce the light transparency by the application of a DC power source. Therefore, when “all of the canopy includes SIG”, the entire enclosure can become transparent. 
The applicant argues that “claim 1 has been amended to indicate that the enclosure is made fully transparent (emphasis added) by the controller upon an alarm condition”. This argument is not relevant since the language above does not appear in claim 1 which only recites “control the transparency of the enclosure to visible light…controller operates to make the enclosure transparent to visible light”. Please note that “fully transparent” and “transparent to visible light” are not synonymous. furthermore, the claim does not require it to be “fully” transparent. 
For at least the reasons cited above, the Applicant’s arguments are not considered to be persuasive. The rejection of claim 1 is maintained and is FINAL. 
The Applicant relies on similar arguments for claims 3-8. For at least the reasons cited above, the Applicant’s arguments are not considered to be persuasive. The rejection of claims 3-8 is maintained and is FINAL.
The Applicant relies on similar arguments for claim 9. For at least the reasons cited above, the Applicant’s arguments are not considered to be persuasive. The rejection of claim 9 is maintained and is FINAL.
Rejection of claims 4 and 17 under 35 U.S.C. §103 is maintained for the reasons cited below.-5-
The Applicant relies on similar arguments for claims 4 and 7. For at least the reasons cited above, the Applicant’s arguments are not considered to be persuasive. The rejection of claims 4 and 7 is maintained and is FINAL.
Application No. 16/598,624 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20150073204 granted to Rapoport – previously presented.
Regarding claim 1, Rapoport discloses an infant care device for use with an infant (para 0006, fig. 2, para 0043, incubator 20), comprising: an infant support (fig. 1, base); an enclosure positioned around the infant support to create a microenvironment within the infant care device (para. 43, fig. 1, incubator with a canopy, envelope, window or wall); and a controller operable to selectively control the transparency of the enclosure to visible light to control the amount of visible light reaching the infant wherein the controller operates to make the enclosure transparent to visible light upon receiving an alarm condition  (fig. 1, para 0007, 0012, 0036, 0043, "controller 102 … SIG (1)-containing light-dimmable transparent canopy, envelope, window or wall thereof (21)… increasing or decreasing the light transparency in portion (10)…" para 0039 "control over visible light"; "alarm condition" is understood to be received by the sensor; See discussion in ‘response to argument’ above).
 

Regarding claim 3, Rapoport discloses the infant care device of claim 1  wherein the enclosure includes a plurality of walls and a canopy supported above the plurality of walls (para. 43, fig. 1, incubator with a canopy, envelope, window or wall).  

Regarding claim 5, Rapoport discloses the infant care device of claim 3 wherein at least a portion of the canopy is transparent to light within a phototherapy wavelength range (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 6, Rapoport discloses the infant care device of claim 5 wherein the phototherapy wavelength range is 430- 490 nm (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 7, Rapoport discloses the infant care device of claim 3 wherein each of the plurality walls and the canopy includes a electrochromic device connected to a voltage source, wherein the controller controls the voltage applied to the electrochromic device to control the transparency of the walls and the canopy to visible light (para 0043, fig 1; power source 101, para 0030 “Electrochromic devices change light transmission properties in response to voltage and thus allow control over the amount of light and heat passing through”).  

Regarding claim 8, Rapoport discloses the infant care device of claim 1 further comprising an image projector located within the infant care device and operable to project an image onto an inner surface of the enclosure when the enclosure is at least partially opaque (para 0036 discussing using this technology for privacy control and as a temporary projection screen).  

Regarding claim 9, Rapoport discloses an infant care device for use with an infant (para 0006, fig. 2, para 0043, incubator 20), comprising: an infant support (fig. 1); an enclosure positioned to surround the infant support to create a microenvironment within the infant care device, the enclosure including a plurality of side walls, a plurality of end walls and a canopy  (para. 43, fig. 1, incubator with a canopy, envelope, window or wall); a light dimming member associated with each of the plurality of side walls, each of the end walls and the canopy, wherein a level of transparency of each of the plurality of end walls, the side walls and the canopy can be modified to control the amount of visible light reaching the infant support wherein the controller operates to make the enclosure transparent to visible light upon receiving an alarm condition  (fig. 1, para 0007, 0012, 0036, 0043, "controller 102 … SIG (1)-containing light-dimmable transparent canopy, envelope, window or wall thereof (21)… increasing or decreasing the light transparency in portion (10)…" para 0039 "control over visible light"; "alarm condition" is understood to be received by the sensor; See discussion in ‘response to argument’ above).  

Regarding claim 10, Rapoport discloses the infant care device of claim 9 wherein the controller operates to control the level of transparency of the enclosure based on a pre-programmed cycle (para 0016, controlling the light transparency …whilst premature’ s rest is acquired”, para 0041).


Regarding claim 12, Rapoport discloses the infant care device of claim 9 further comprising a user input device connected to the controller, wherein the user input device is operable to manually control the level of transparency of the enclosure (para 0034 discussing manually or automatically tuning SPDs to precisely control the amount of light…passing through).  

Regarding claim 13, Rapoport discloses the infant care device of claim 9 wherein at least the canopy is transparent to light in a phototherapy wavelength range (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  


Regarding claim 14, Rapoport discloses the infant care device of claim 13 wherein the phototherapy wavelength range is 430-490 nm (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 15, Rapoport discloses the infant care device of claim 9 wherein the controller operates to control the level of transparency based on one or more physiological parameters received from the infant (para 0022, claim 17, “the sensor may be a skin temperature sensor”).  

Regarding claim 16, Rapoport discloses the infant care device of claim 9 further comprising an image projector located within the infant care device and operable to project an image onto an inner surface of the enclosure (para 0036 discussing using this technology for privacy control and as a temporary projection screen).  


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150073204 granted to Rapoport (previously presented) in view of US Pat Pub No. 20190240098 granted to Seelam et al. (hereinafter “Seelam” – previously presented).
Regarding claim 4, Rapoport discloses the infant care device of claim 3 Rapoport discloses wherein the transparency of each of the plurality of walls and the canopy is controlled by the controller (para 0043, controlling transparency of portion 10, which is understood to the canopy, sidewalls…) but fails to disclose controlling separately. 
Seelam teaches a similar system and method for controlling light in an incubator containing a premature baby (abstract, claim 1, para 0010) wherein the incubator is configured to increase the exposure of the infant to light in the environment by intermittently energizing the film with an electric current... The microprocessor and circuit can be programmed to control the electrical energization of the film (para 0019 and 0041). Seelam teaches that different portions of the apparatus can be controlled separately (para 0053) to provide transitioning different parts of the device to different configurations (as discussed in paragraph 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rapoport with the teachings of Seelam to provide controlling different sections of the walls and canopy separately in order to provide the predictable result of transitioning different parts of the apparatus to different configurations (para 0053). 

Regarding claim 17, Rapoport discloses the infant care device of claim 10, but fails to disclose wherein the pre-programmed cycle simulates a circadian rhythm.
Seelam teaches a similar system and method for controlling light in an incubator containing a premature baby (abstract, claim 1, para 0010) wherein the incubator is configured to increase the exposure of the infant to light in the environment by intermittently energizing the film with an electric current... The microprocessor and circuit can be programmed to control the electrical energization of the film. In some examples, this programming can cause the energizing to regulate the circadian rhythm of the premature human baby. (para 0019 and 0041). This allows the benefit of mimicking the light environment of the womb (para 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rapoport with the teachings of Seelam to provide the predictable result of mimicking the light environment of the womb. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                   /SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792